Title: Thomas Jefferson to Paul Allen, 5 August 1813
From: Jefferson, Thomas
To: Allen, Paul


          Sir Monticello Aug. 5. 13.
          Not being able to go myself in quest of the information respecting Govr Lewis which was desired in your letter of May 25. I have been obliged to wait the leisure of those who could do it for me. I could forward you within a few days a statement of what I have collected, but more time would improve it, if the
			 impression of the work will not be delayed. I will ask the favor of you therefore to  name the latest time which the progress of the other part will admit, by which time you shall not fail to recieve it. my matter may fill perhaps 20. 8vo pages, and as these may be paged independantly of the body of the work, I suppose it may be the last sheet printed.
          Of General Clarke I shall be able to give you nothing. he was indeed born within 2. miles of Charlottesville, & 4. of the place of my birth in the county of Albemarle, but he was so much my junior, that before I could know him, his father removed to another part of the country. Accept the assurance of my great respect.
          Th:
            Jefferson
        